Case 9:20-cr-00019-RC-ZJH Document 7 Filed 05/26/20 Page 1 of 2 PageID #: 26



                         **NOT FOR PRINTED PUBLICATION**

                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                     DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
                                                   § CASE NO. 9:20-CR-19
v.                                                 §
                                                   §
                                                   §
                                                   §
RAUL NICHOLAS VELIZ                                §

                   ORDER ACCEPTING THE MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION

       The court referred a petition alleging violations of supervised release conditions to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for consideration

pursuant to applicable laws and orders of this court. The court has received and considered the

Report of the United States Magistrate Judge filed pursuant to such order, along with the record,

pleadings and all available evidence.

       At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

recommended:

1.     that the court find that the Defendant violated the second allegation in the petition that he
       failed to follow a condition of release;

2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

3.     the Defendant should be sentenced to a term of 6 months’ imprisonment, with no
       supervised release to follow. His term of imprisonment should be served at the Federal
       Correctional Institute in Texarkana, Texas if the Bureau of Prisons can accommodate such
       request.

       At the close of the revocation hearing, the Defendant, defense counsel and counsel for

the Government each signed a standard form waiving their right to object to the proposed findings
Case 9:20-cr-00019-RC-ZJH Document 7 Filed 05/26/20 Page 2 of 2 PageID #: 27



and recommendations contained in the magistrate judge’s report, consenting to revocation of

supervised release and imposition of the sentence recommended. The Defendant also waived his

right to be present with counsel and to speak at sentencing before the court imposes the

recommended sentence.

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ACCEPTED. It is therefore

       ORDERED and ADJUDGED that the petition is GRANTED and Raul Nicholas Veliz’s

supervised release is REVOKED.

       Judgment and commitment will be entered separately, in accordance with the magistrate

judge’s recommendations.


        So ORDERED and SIGNED this 26 day of May, 2020.




                                                         ________________________________
                                                               Ron Clark, Senior Judge




                                                2
